$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ


                                        81,7(' 67$7(6 ',675,&7 &2857
                                                                           IRUWKH
                                                         Eastern District of Tennessee
                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
  .ROE\ 'XFNHWW 'DYLG 6FKLOOLQJ DQG 'DYLG +ROORZD\
                               Plaintiff
                                  Y                                                   &LYLO$FWLRQ1R &9
   &KLHI %ULDQ +LFNPDQ 7HG 5RJHUV DQG WKH &LW\ RI
                    &ROOHJHGDOH
                              Defendant

                        68%32(1$72352'8&('2&80(176,1)250$7,21252%-(&76
                          25723(50,7,163(&7,212)35(0,6(6 ,1 $&,9,/$&7,21

 7R                                                                 (WKDQ :KLWH
                                                            6DQG\ 7UDLO $SLVRQ 71 
                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: <28$5(&200$1'('WRSURGXFHDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWKHIROORZLQJ
GRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUREMHFWVDQGWRSHUPLWLQVSHFWLRQFRS\LQJWHVWLQJRUVDPSOLQJRIWKH
PDWHULDO $Q\DQGDOOGRFXPHQWVUHODWHGWRWKHDERYHUHIHUHQFHGPDWWHULQFOXGLQJDQ\WH[WZULWWHQRUHPDLOFRPPXQLFDWLRQVZLWK.ROE\'XFNHWW
            'DYLG6FKLOOLQJDQGRU'DYLG+ROORZD\EHWZHHQ-DQXDU\WRWKHSUHVHQWUHIHUHQFLQJWKHLUHPSOR\PHQWZLWKWKH&LW\RI
            &ROOHJHGDOHWKHFRQGLWLRQVRUFLUFXPVWDQFHVRIWKHLUHPSOR\PHQWZLWKWKH&LW\RI&ROOHJHGDOHWKHLUFRPSODLQWVRUFRQFHUQVDERXWWKHLU
            HPSOR\PHQWZLWKWKH&LW\RI&ROOHJHGDOHRUWKHWHUPLQDWLRQRIWKHLUHPSOR\PHQWZLWKWKH&LW\RI&ROOHJHGDOH
  3ODFH :DWVRQ 5RDFK %DWVRQ     /DXGHUEDFN  5LYHUYLHZ                            'DWHDQG7LPH
           7RZHU  6RXWK *D\ 6WUHHW .QR[YLOOH 71                                                     DP

     u Inspection of Premises: <28$5(&200$1'('WRSHUPLWHQWU\RQWRWKHGHVLJQDWHGSUHPLVHVODQGRU
RWKHUSURSHUW\SRVVHVVHGRUFRQWUROOHGE\\RXDWWKHWLPHGDWHDQGORFDWLRQVHWIRUWKEHORZVRWKDWWKHUHTXHVWLQJSDUW\
PD\LQVSHFWPHDVXUHVXUYH\SKRWRJUDSKWHVWRUVDPSOHWKHSURSHUW\RUDQ\GHVLJQDWHGREMHFWRURSHUDWLRQRQLW

  3ODFH                                                                                'DWHDQG7LPH



       7KHIROORZLQJSURYLVLRQVRI)HG5&LY3DUHDWWDFKHG±5XOH F UHODWLQJWRWKHSODFHRIFRPSOLDQFH
5XOH G UHODWLQJWR\RXUSURWHFWLRQDVDSHUVRQVXEMHFWWRDVXESRHQDDQG5XOH H DQG J UHODWLQJWR\RXUGXW\WR
UHVSRQGWRWKLVVXESRHQDDQGWKHSRWHQWLDOFRQVHTXHQFHVRIQRWGRLQJVR

'DWH        
           05/28/2020

                                   CLERK OF COURT
                                                                                            25
                                                                                                           V%ULDQ 5 %LEE %35 1R 
                                           Signature of Clerk or Deputy Clerk                                          Attorney’s signature


7KHQDPHDGGUHVVHPDLODGGUHVVDQGWHOHSKRQHQXPEHURIWKHDWWRUQH\UHSUHVHQWLQJ(name of party)
&KLHI %ULDQ +LFNPDQ                                                     ZKRLVVXHVRUUHTXHVWVWKLVVXESRHQDDUH
%ULDQ 5 %LEE 32 %R[  .QR[YLOOH 71  EELEE#ZDWVRQURDFKFRP  

                               1RWLFHWRWKHSHUVRQZKRLVVXHVRUUHTXHVWVWKLVVXESRHQD
,IWKLVVXESRHQDFRPPDQGVWKHSURGXFWLRQRIGRFXPHQWVHOHFWURQLFDOO\VWRUHGLQIRUPDWLRQRUWDQJLEOHWKLQJVRUWKH
LQVSHFWLRQRISUHPLVHVEHIRUHWULDODQRWLFHDQGDFRS\RIWKHVXESRHQDPXVWEHVHUYHGRQHDFKSDUW\LQWKLVFDVHEHIRUH
LWLVVHUYHGRQWKHSHUVRQWRZKRPLWLVGLUHFWHG)HG5&LY3 D  
           Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 1 of 6 PageID #: 175
$2% 5HY 6XESRHQDWR3URGXFH'RFXPHQWV,QIRUPDWLRQRU2EMHFWVRUWR3HUPLW,QVSHFWLRQRI3UHPLVHVLQD&LYLO$FWLRQ 3DJH

&LYLO$FWLRQ1R &9

                                                      3522)2)6(59,&(
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            ,UHFHLYHGWKLVVXESRHQDIRU(name of individual and title, if any)
RQ (date)                               

            X
            u ,VHUYHGWKHVXESRHQDE\GHOLYHULQJDFRS\WRWKHQDPHGSHUVRQDVIROORZV                               Certified Mail
            Return Receipt
                                                                                            RQ (date)        06/17/2020                  RU

            u ,UHWXUQHGWKHVXESRHQDXQH[HFXWHGEHFDXVH
                                                                                                                                                       

            8QOHVVWKHVXESRHQDZDVLVVXHGRQEHKDOIRIWKH8QLWHG6WDWHVRURQHRILWVRIILFHUVRUDJHQWV,KDYHDOVR
            WHQGHUHGWRWKHZLWQHVVWKHIHHVIRURQHGD\¶VDWWHQGDQFHDQGWKHPLOHDJHDOORZHGE\ODZLQWKHDPRXQWRI
                                                  

0\IHHVDUH                                      IRUWUDYHODQG                              IRUVHUYLFHVIRUDWRWDORI                    


            ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


'DWH        06/19/2020                                                              /s/Brian R. Bibb, BPR No. 031024
                                                                                                    Server’s signature

                                                                                            Brian R. Bibb, Attorney
                                                                                                  Printed name and title
                                                                                 Watson, Roach, Batson & Lauderback
                                                                               1500 Riverview Tower, 900 S. Gay Street
                                                                                         Knoxville, TN 37901
                                                                                                     Server’s address

$GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




            Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 2 of 6 PageID #: 176
Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 3 of 6 PageID #: 177
Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 4 of 6 PageID #: 178
  ENDER: COMPLETE THIS SECTION
• Complete items 1, 2, and 3.
• Print your name and address on the reverse                                                                                           D Agent
  so that we can return the card to you.                                                                                               D Addressee

• Attach this card to the back of the mailpiece,                                                                                 C. Date of Delivery
  or on the front if space permits.
1. Article Addressed to:                                                                                                               D Yes
                                                                                                                                       U No
l='tna.n Wht'fe
4q1s- sandy ,;9.)_I
,ipison., IN 373o;x.
                                                                             3. Service Type                                0 Priority Mail Express®
                                                                                0 Adult Signature                           0 Registered Mail™
     1111111111111111 IIll II IIIIIII I II III III I IIIIll
              9590 9402 4962 9063 7012 96                                   gg       dult Signature Restricted Delivery
                                                                                   Certified Mail®
                                                                                   Certified Mail Restricted Dellve,y
                                                                                                                            0 R911lstered Mail Restricted
                                                                                                                            • jlehvery
                                                                                                                            lg'Return Receipt for
                                                                                                                               Merchandise
                                                                                0 Collect on Delivery
-2.-A-rt-i-cl_e_N_u_m_b_er-(n-~-a-ns-fe-,-~-ro_m_s_e_rv_ic_e_/a_b_e_Q_ _ _ _--1 D Collect on Delivery Restricted Delivery   D Signature Confirmation™
                                                                                 , Insured Mail                             0 Signature Confirmation
7016 2 07 0 0000 8 5 95 3737                                                       Insured Mail Restricted Delivery
                                                                                   (over$500)
                                                                                                                               Restricted Delivery

PS Form      3811, July 2015 PSN 7530-02-000-9053                                                                       Domestic Return Receipt




                                                              Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 5 of 6 PageID #: 179
                                     \              USPS TRACKNG#



                                     ·- - m1111m~m
                                                                                                              First-Class Mail
                                                                                                              Postage & Fees Pa1d
                                                                                      1111                    USPS
                                                                                                              Permit No. G-10


                                           9590 9402\?~~ 6~ ·~ 063 7012 96
                                         United States     • Sender: Please print your name, address, and ZIP+4® in this box•
                                         Postal Service

                                                                 W\TSON. ROOi. BATSON &~RBACK. P.LC.
                                                                               P. 0. Box 131
                                                                        KooMle, imassee 37901-0131
                                                            /lfh,: Brr'M B//;I:>




Case 1:19-cv-00295-CHS Document 35 Filed 06/19/20 Page 6 of 6 PageID #: 180
